EXAMINER COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The amendment filed on 1/25/21 has been entered. Claims 1-2, 4-6, 9-12 remain pending in the application. 
Response to Arguments
In regards to the drawing objection issued in the final action dated 09/15/20, the amendment filed 01/25/21 appropriately addresses it and the objection is hereby withdrawn.
Reasons for Allowance
Claims 1-2, 4-6, and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The art of record fails to teach the details of the applicant’s invention as cited in each of claims 1, 11, and 12. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
Specifically, at least the following limitations, when considered in context, makes claims 1, 11, and 12 inventive: “[…] wherein the valve is configured to move along a first plane between an open state and a closed state; a valve control button extending from a side of the vessel, wherein the valve control is configured to move along a second plane transverse to the first plane […]”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754   

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                         02/01/2021